DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu (US 5,622,693, cited in IDS) in view of Otoi et al., (US 4,233,212) and further in view of Malessa et al., (US 9,023,369).
	Funatsu teaches a “solid cosmetic composition comprising a freeze-dried product” comprising “a water-soluble polymer as thickener or a humectant” (Abstract).
	The method of processing includes, “formulating the above-mentioned water-soluble substance and the above-mentioned water-soluble polymer in preferable amounts, dissolving the formulation in, for example, deionized water, filling a predetermined amount thereof in a vessel of glass or resin, freezing by cooling to -40°C. or lower, and subsequently, drying by sublimation under a reduced pressure in a vacuum of, for example, 0.5 Torr or lower” (step 1(d)) (col. 3, lines 7-31).
	Funatsu claims a freeze-dried solid cosmetic composition comprising “at least one water soluble polyethylene glycol having a molecular weight of 9,000 to 20,000” (see Claim 1 at col. 5)
	Water-soluble polymers include “polyethylene glycols such as PEG-20000” (col. 1, lines 64-65) and “oligosaccharides” such as “α,α-trehalose” (col. 2, lines 7-8). 
The water-soluble polymers make up “preferably 10 to 99% by weight of the solid cosmetic” (col. 2,lines 13-15). Accordingly, having 30 to 91% trehalose and 4 to 16% polyethylene glycol, as per claim 1, would have been obvious
The water-soluble polymers also include “thickening agents” such as “xanthan gum” (col. 2, line 34) and “hyaluronic acid” (Id. line 50). These thickening agents are present “in an amount of 1 to 90% by weight” (Id. lines 57-58).  Since the thickeners can be as low as 1% it would have been obvious to have from 0.01 to 2% hyaluronic acid and 0.01 to 1.0% of xanthan gum, as per claims 4-5.

Funatsu does not teach bulk density for the solid compositions.

Otoi et al. teaches fine powders for “cosmetic preparations” (Abstact). 
The powders have “a bulk density of from 0.1 to 0.7 g/cm3” or 0.1 to 0.7 g/mL for the purposes of good compatibility and dispersibility (col. 6, lines 24-34).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a bulk density of 0.1 to 0.5 g/ml since cosmetic powders having a bulk density from 0.1 to 0.7 g/ml have good compatibility and dispersibility, as taught by Otoi et al.

The combination of Funatsu and Otoi et al. does not teach a tablet form.

Malessa et al. teaches “methods for manufacturing these freeze-dried molded articles . . . as well as the use of the freeze-dried molded articles and the kit-of-parts combination for pharmaceutical and cosmetic application” (Abstract).
Malessa et al. further teaches that there is an “increasing interest in providing so-called single-unit forms of application which enable a simple and precise application of a dose of an active substance for the end user.  Single-unit forms of application in this context are understood to be application systems, which in contrast to powders or granules contain the desired and required quantity of active substance per application unit in a single application unit, such as tablets or capsules, without, however, having the drawbacks of poor solubility or lack of suitability for external application” (col. 2, lines 29-38).
In the method of Malessa et al. a solution of suspension is produced and “then poured into molds which have cavities of the desired geometric shapes corresponding to the molded articles” (col. 23, lines 17-19).  “After the solution has been filled into the cavities of the mold, the solution or suspension is frozen” (Id. lines 47-48). “The molded articles are then subjected to the freeze-drying process” (col. 24, lines 16-17).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a tablet shape for the freeze-dried cosmetic of Funatsu for the advantage of providing single-unit forms of application which enable a simple and precise application of a dose of an active substance for the end user, as taught by Malessa et al.  Accordingly, it would have been obvious to place the solution into a mold which has a tablet shape, freeze the solution, subject molded articles to the freeze-drying process, i.e. decompressing the solution and sublimating the water, and subsequently removing the dried tablet cosmetic form the mold, as taught by Malessa et al.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612